            Case 4:17-cv-04405-HSG Document 442 Filed 01/06/21 Page 1 of 2



 1   DURIE TANGRI LLP
     DARALYN J. DURIE (SBN 169825)
 2   ddurie@durietangri.com
     DAVID McGOWAN (SBN 154289)
 3   dmcgowan@durietangri.com
     EUGENE NOVIKOV (SBN 257849)
 4   enovikov@durietangri.com
     RAGHAV R. KRISHNAPRIYAN (SBN 273411)
 5   rkrishnapriyan@durietangri.com
     217 Leidesdorff Street
 6   San Francisco, CA 94111
     Telephone: 415-362-6666
 7   Facsimile: 415-236-6300

 8   DURIE TANGRI LLP
     KIRA A. DAVIS (admitted Pro Hac Vice)
 9   kdavis@durietangri.com
     953 East 3rd Street
10   Los Angeles, CA 90013
     Telephone: 213-992-4499
11   Facsimile: 415-236-6300

12   YOUNG BASILE HANLON & MACFARLANE, P.C.
     JEFFREY D. WILSON (Pro Hac Vice)
13   wilson@youngbasile.com
     ANDREW R. BASILE, JR. (SBN 208396)
14   abasile@youngbasile.com
     EDDIE D. WOODWORTH (Pro Hac Vice)
15   woodworth@youngbasile.com
     RYAN T. MCCLEARY (Pro Hac Vice)
16   mccleary@youngbasile.com
     3001 W. Big Beaver Road, Suite 624
17   Troy, MI 48084
     Telephone: (248) 649-3333
18   Facsimile: (248) 649-3338

19   Attorneys for Plaintiff PLEXXIKON INC.

20                            IN THE UNITED STATES DISTRICT COURT

21                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

22                                          OAKLAND DIVISION

23   PLEXXIKON INC.,                                 Case No. 4:17-cv-04405-HSG
24                             Plaintiff,            ORDER     RE:   JOINT   MOTION
                                                     REQUESTING STATUS CONFERENCE RE
25         v.                                        TRIAL DATE
26   NOVARTIS PHARMACEUTICALS                        Ctrm: 2 – 4th Floor
     CORPORATION,                                    Judge: Honorable Haywood S. Gilliam, Jr.
27
                               Defendant.
28

                 ORDER RE: JOINT MOTION REQUESTING STATUS CONFERENCE RE TRIAL DATE /
                                       CASE NO. 4:17-CV-04405-HSG
             Case 4:17-cv-04405-HSG Document 442 Filed 01/06/21 Page 2 of 2



 1          Having considered the Parties’ Joint Motion Requesting a Status Conference Re Trial Date, the

 2   court hereby schedules a telephonic status conference for January 12, 2021 at 2:00 p.m. All counsel

 3   shall use the following dial-in information to access the case management conference: Dial-In:

 4   888-808-6929/Passcode: 6064255.

 5          IT IS SO ORDERED.

 6             1/6/2021
     Dated: __________________
                                                                 Honorable Haywood S. Gilliam, Jr.
 7                                                               United States District Court Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         1
                  ORDER RE: JOINT MOTION REQUESTING STATUS CONFERENCE RE TRIAL DATE /
                                        CASE NO. 4:17-CV-04405-HSG
